In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00259-CR

WILLIAM CLINT CAIN, Appellant              §   On Appeal from the 235th District Court

                                           §   of Cooke County (CR17-00504-CR)

V.                                         §   March 18, 2021

                                           §   Opinion by Justice Womack

THE STATE OF TEXAS                         §   (p)

                                       JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect that the

correct statute for the offense is Section 43.26(e) of the Texas Penal Code, rather than

Section 43.26(d)(1) of the Texas Penal Code. It is ordered that the judgment of the

trial court is affirmed as modified.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dana Womack
                                           Justice Dana Womack